oN DO FP WYO =

Nd RO RO PRO PO PN PNPM PMO NM AB A B= |= a= as oa os a |
ON OO FP WN | CO Oo WON OO BW NY | OC CO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SALVATORI AVINI, NO. CV 19-9300-SVW (AGR)
Plaintiff,
V. ORDER OF DISMISSAL

LOS ANGELES COUNTY OLIVE
VIEW HOSPITAL, et al.,

Defendants.

 

On November 20, 2019, the Court dismissed Plaintiffs Complaint with
leave to file a First Amended Complaint within 30 days after entry of the order.
The Court warned Plaintiff that failure to file a timely First Amended Complaint will
result in dismissal of this action. (Dkt. No. 5.)

Plaintiff failed to file a First Amended Complaint or request an extension of
time to do so.

Accordingly, IT |S ORDERED that this action is DISMISSED.

IT IS SO ORDERED.

DATED: January 28, 2020 ~<f(Bren/ hey
United States District Judge

 
